Citation Nr: 0610606	
Decision Date: 04/13/06    Archive Date: 04/26/06

DOCKET NO.  04-32 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for residuals of a right 
wrist sprain.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1989.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an July 2003 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Oakland, 
California.  In October 2005, the veteran testified at a 
hearing before the undersigned.  


FINDING OF FACT

Current right wrist disabilities are unrelated to service.


CONCLUSION OF LAW

A chronic right wrist disorder was not incurred or aggravated 
during active duty service.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000
(VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in August 2002 and 
February 2003 correspondence generally fulfills the 
provisions of 38 U.S.C.A. § 5103(a) save for a failure to 
provide notice of the type of evidence necessary to establish 
a disability rating or effective date for the disability on 
appeal.  That failure is harmless because the preponderance 
of the evidence is against the appellant's claim for service 
connection for residuals of a right wrist sprain, and any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

The Board acknowledges that neither the August 2002 nor the 
February 2003 correspondence specifically advised the 
appellant to submit all of the evidence he held in his 
possession.  That error, however, is harmless in light of the 
appellant's October 2004 statement that he had no additional 
evidence to submit.

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  In this regard, the 
record includes the veteran's service medical records, his 
postservice records from Kaiser Permanente, Pin Qiu Lin, L. 
Ac.; Ngon Hoang Dinh, D.O., Anthony M. Tran, D.C.; Dr. 
Garcia; and a May 2003 VA examination which provided a 
medical opinion as to the origins of current right wrist 
disabilities. 

Hence, VA has fulfilled its duties under the VCAA.  To the 
extent that VA has failed to fulfill any duty to notify and 
assist the veteran, that error is harmless since there is no 
evidence the error reasonably affects the fairness of the 
adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); rev'd on other ground in Mayfield v. Nicholson, No. 
05-7157 (Fed. Cir. April 5, 2006).

The Claim

The veteran and his representative assert that current right 
wrist disabilities were caused by a December 1984 wrist 
injury sustained breaking a board during a Karate 
demonstration.  It is requested that the veteran be afforded 
the benefit of the doubt. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In deciding whether the veteran has a disability due to 
service, it is the responsibility of the Board to weigh the 
evidence, including the medical evidence, and determine where 
to give credit and where to withhold the same.  Evans v. 
West, 12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

In this regard, December 1984 service medical records 
document the fact that the veteran injured his right wrist in 
a Karate competition.  X-rays were within normal limits.  The 
diagnoses were right wrist strain and contusion.  A 
subsequent July 1986 examination, as well as the October 1989 
retirement examination were negative for complaints or 
diagnoses related to the right wrist.

Postservice, the record shows the veteran's complaints and/or 
treatment for right wrist pain and stiffness beginning in 
January 1997.  See January 2003 report by Anthony Tran, D.C.  
The veteran also began to receive acupuncture treatment in 
1997.  In December 2002, the diagnosis was sprain/strain.  
Id.  Starting in April 2004, the diagnosis was tendonitis.  
See April and July 2004 treatment records from Drs. Dinh, 
Lin, and Garcia.  The Board observes that medical records 
from 2004 generally note a 10 year history of right wrist 
pain.  

In the above referenced January 2003 statement, Dr. Tran 
noted the appellant's self reported history of chronic right 
wrist pain since 1984.  Physical examination led to diagnoses 
of wrist sprain/strain, and forearm/wrist stiffness.  Dr. 
Tran did not offer an opinion as to the etiology of the 
appellant's disorder.  

At a May 2003 VA examination, held for the express purpose of 
ascertaining the origins of any current right wrist disorder, 
it was opined after a review of the record on appeal, x-rays, 
and an examination of the claimant, that:

there does not appear to be any 
significant objective disability in the 
right wrist.  I feel that it is unlikely 
that the current subjective complaints 
are related to the service-incurred 
injury in 1984.  I believe that there is 
no service-connected disability in the 
right wrist. 

The May 2003 VA opinion is not contradicted by any other 
medical opinion of evidence.  Evans.  As to the veteran's 
contrary statements to his doctors that current right wrist 
problems were caused by his inservice injury, the Board is 
not required to accept evidence that is simply information 
recorded by a medical examiner, unenhanced by medical 
opinion.  LeShore v. Brown, 8 Vet. App. 406 (1995).

Therefore, the preponderance of the competent evidence is 
against finding that current right wrist disabilities had 
their onset inservice or that any current right wrist 
disabilities are related to any incident of service.  
Moreover, given the length of time between the veteran's 
November 1989 separation from military service and first 
being diagnosed with a sprain/strain in December 2002 and 
tendonitis in April 2004, the Board finds that there is no 
continuity of symptomatology.  Accordingly, no basis is 
provided for a grant of service connection for residuals of a 
right wrist sprain.

Entitlement to service connection for residuals of a right 
wrist sprain is denied.  

In reaching this conclusion the Board has not overlooked the 
veteran's written statements to VA, his statements to VA 
examiners, or his personal hearing testimony.  Lay witnesses 
can testify as to the visible symptoms or manifestations of a 
disease or disability.  However, lay statements as to the 
origins of a disability are not probative because lay persons 
are not competent to offer medical opinions.  Moray v. Brown, 
5 Vet. App. 211 (1993).  Therefore, the Board assigns more 
weight to the objective medical evidence of record as 
outlined above.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1991). 


ORDER

Service connection for residuals of a right wrist sprain is 
denied. 


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


